         Case 2:17-cr-00358-KJD-PAL Document 55 Filed 02/05/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:17-CR-358-KJD-PAL
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     KYLER TRAPP,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Tuesday, February 9, 2021 at 10:00 a.m., be vacated and continued to ________________
                                                                           May 18, 2021    at

12   the hour of ___:___
                  10 00 __.m.;
                         a     or to a time and date convenient to the court.

13          DATED this 5th
                       ___ day of February, 2021.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
